DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 23 August 2022, which has been entered and made of record.

Response to Arguments
Applicant’s arguments have been fully considered but are moot based on the new combination of references presented in this Office Action.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (US 2011/0216213) in view of Kim et al. (US 2021/0144357; hereinafter "Kim").
Regarding claim 1, Kawahata discloses A system for generating a ground plane of an environment ("a floor surface can be accurately detected," para. 19), comprising: one or more processors; a memory communicably coupled to the one or more processors (implicit in any computing system) and storing: a depth system including instructions that when executed by the one or more processors cause the one or more processors to generate a … depth map ("generating a range image," para. 41) and an image module including instructions that when executed by the one or more processors cause the one or more processors to: define in … the depth map a plurality of polygons ("converted three-dimensional data corresponding to three vertices of the small triangle of interest," para. 14); for each polygon generate a surface normal ("computing a normal vector for each of three small triangles," para. 14); and extract a ground plane from the surface normal for each polygon (e.g. paras. 58-65 describe the "Plane Candidate Search" and "Plane Determination" using the extracted surface normals).
Kawahata does not disclose generating a plurality of depth maps by: receiving at least one monocular image; processing the at least one monocular image according to a depth model and a first and second scale; output a first depth map at a first scale and a second depth map at a second scale, or defining the polygons in at least one of the first or second depth maps.
In the same art of generating depth information, Kim teaches generating a plurality of depth maps by: receiving at least one monocular image; processing the at least one monocular image according to a depth model and a first and second scale; output a first depth map at a first scale and a second depth map at a second scale ("a depth image generation apparatus receives an input image. The input image … may be a single image," para. 68; "receives an input image 810, and acquires a first depth residual image 830 and a first low-resolution depth image 840 using a generation model 820 that is based on a neural network model," para. 129; paras. 87-89 describe that a "depth residual image" is a higher resolution depth image than a low-resolution depth image).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kim to Kawahata, thereby teaching the generation of first and second depth maps, at least one of which would be used in defining the polygons.  The motivation would have been "to acquire a depth image with a high quality" (Kim, para. 3).
Regarding claim 2, the combination of Kawahata and Kim renders obvious wherein the plurality of polygons comprises a plurality of triangles ("converted three-dimensional data corresponding to three vertices of the small triangle of interest," Kawahata, para. 14).
Regarding claim 3, the combination of Kawahata and Kim renders obvious wherein each surface normal is generated using a cross product of the triangle ("the cross product of two vectors respectively corresponding to two sides (A1A2, A1A3) of the small triangle TS1 as a normal vector," Kawahata, para. 56).
Regarding claim 4, the combination of Kawahata and Kim renders obvious wherein extracting the ground plane includes identifying a plurality of surface normals facing substantially the same direction ("deriving the cross products of all pairings (6 in total) of the normal vectors of the four small triangles … the magnitudes of the cross products is less than or equal to the first threshold, a single large triangle … is determined to be a plane candidate," Kawahata, paras. 58-59; a small cross product of two vectors indicates that the vectors are facing substantially the same direction).
Regarding claim 5, the combination of Kawahata and Kim renders obvious wherein substantially the same direction includes an upward direction (Kawahata does not exclude any directions in the "substantially the same direction" calculation, therefore an upward direction would be included).
Regarding claim 6, the combination of Kawahata and Kim renders obvious wherein the depth model comprises a neural network ("receives an input image 810, and acquires a first depth residual image 830 and a first low-resolution depth image 840 using a generation model 820 that is based on a neural network model," Kim, para. 129; see claim 1 for motivation to combine).
Regarding claims 8-13, they are rejected using the same citations and rationales set forth in the rejections of claims 1-6, respectively.
Regarding claims 15-19, they are rejected using the same citations and rationales set forth in the rejections of claims 1-5, respectively.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawahata and Kim, and further in view of Buslaev et al. (US 2021/0352262; hereinafter "Buslaev").
Regarding claim 7, the combination of Kawahata and Kim does not disclose wherein the neural network is self-supervised.
In the same art of depth generation, Buslaev discloses a neural network for estimating depth, wherein the neural network is self-supervised ("the depth estimation model is trained using a self-supervised training method," para. 84).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Buslaev to the combination of Kawahata and Kim.  The motivation would have been "to provide an accurate sense of depth" (Buslaev, para. 65).
Regarding claims 14 and 20, they are rejected using the same citations and rationales set forth in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611